DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 11/8/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 11/8/2021. In particular, original Claims 1 and 11 have been amended to recite a combination of limitations not previously presented. Furthermore, original claims 4 and 14 has been amended to recited limitations not previously presented. Thus, the following action is properly made final. 

Claim Objections
Claim 14 is objected to because of the following informalities: Claim 14 recites “wherein one of the first light emitting layer and the second light emitting layer comprise at least one host”. Applicants are advised to amend this phrase to recite “wherein one of the first light emitting layer or the second light emitting layer comprise at least one host”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-11, and 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites Chemical Formula (3), i.e.

    PNG
    media_image1.png
    176
    290
    media_image1.png
    Greyscale
.
The claim recites the chemical species or groups associated with R1 to R4, Ar1, and Ar2, however, the claim does not recited which claims groups are associated with Ar3 and Ar4. Accordingly, the scope of claim 1 is indefinite given that it is unclear what chemical groups or species are associated with Ar3 and Ar4. In the interests of compact prosecution, pending 3 and Ar4 will be treated as encompassing the same groups as associated with Ar1 and Ar2.

Claim 11 recites Chemical Formula (3), i.e.

    PNG
    media_image1.png
    176
    290
    media_image1.png
    Greyscale
.
While the claim recites the chemical species or groups associated with R1 to R4, Ar1, and Ar2, the claim does not recited which claims groups are associated with Ar3 and Ar4. Accordingly, the scope of claim 11 is indefinite given that it is unclear what chemical groups or species are associated with Ar3 and Ar4. In the interests of compact prosecution, pending rectification/clarification of the above, in the rejections set forth below Ar3 and Ar4 will be treated as encompassing the same groups as associated with Ar1 and Ar2.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-4, and 6-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kawamura et al (US 2012/0056165) in view of Hatakeyama et al (US 2015/0236274).



    PNG
    media_image2.png
    364
    388
    media_image2.png
    Greyscale
.
In the above compound for recited Formula (3), the recited integers k, l, m, and n are zero (0); the recited groups Ar2 and Ar4 are benzene, i.e. an unsubstituted C6 aryl group; the recited groups Ar1 and Ar3 are benzene substituted with a cyano (CN) group, i.e. C6 aryl, substituted with CN.
	Alternatively, the reference discloses the following compound corresponding to recited Formula (3) (Page 9):

    PNG
    media_image3.png
    383
    399
    media_image3.png
    Greyscale
.
2 and Ar4 are benzene, i.e. an unsubstituted C6 aryl group; and the recited groups Ar1 and Ar3 are benzene substituted with a trifluoromethyl group (CF3) group, i.e. C6 aryl substituted with CF3.
The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that the organic layer comprises a compound given by recited Formula (2).
	Hatakeyama et al discloses an organic light emitting device comprising first and second electrodes, i.e. an anode and cathode, respectively, and a light emitting layer, i.e. an organic layer, disposed between the anode and cathode ([0012], [0039], and [0117]). The light emitting layer comprises the following dopant compound corresponding to recited Formula 2 ([0119]-[0120] and Page 5 – 1-401):

    PNG
    media_image4.png
    290
    482
    media_image4.png
    Greyscale
.
In the above compound, the recited group Y is B; X1 and X2 are NR18, where R18 is benzene, an unsubstituted C6 aryl group; and the recited groups R11-R17 are H. The reference discloses that the use of the disclosed compound in and electroluminescent device yields an excellent electroluminescent element (Abstract, [0012], and [0045]).
Given that both Kawamura et al and Hatakeyama et al are drawn to organic light emitting device comprising anodes, cathodes, and light emitting layers comprising dopants, and given that Ito et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the dopant compound in a light emitting layer as taught by 

Regarding claim 3, the combined disclosures of Kawamura et al and Hatakeyama et al teach all the claim limitations as set forth above. As discussed above Hatakeyama et al discloses the compound, corresponding to recited Chemical Formula 4:

    PNG
    media_image4.png
    290
    482
    media_image4.png
    Greyscale
,
where the recited the recited groups X1 and X2 are NR18.

Regarding claim 4, the combined disclosures of Kawamura et al and Hatakeyama et al teach all the claim limitations as set forth above. Additionally, Kawamura et al discloses that the light emitting layer emits blue light and comprises the host given by the following formula ([0005], [0170] and [0105] – Formula (12)):

    PNG
    media_image5.png
    427
    629
    media_image5.png
    Greyscale
,
12 and Ar13 are H ([0106]); R101 to R108 are H or a C1-10 alkyl such as methyl and tert-butyl ([0082], [0094], and [0106]).
The instant claim recites the following host compounds: 2-methyl-9,10-di(2-naphthyl)anthracene (MADN) which has the following structure:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,
9,10-di-(2-naphthyl)anthracene (ADN) which has the following structure:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
,


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
.
Thus, while Kawamura et al does not disclose the identical anthracene compounds, the reference discloses isomers of the claimed anthracene compounds - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compounds disclosed in the present claims are but obvious variants of the compounds disclosed in Kawamura et al and thereby one of ordinary skill in the art would have arrived at the claimed invention. 



Regarding claim 7, the combined disclosures of Kawamura et al and Hatakeyama et al teach all the claim limitations as set forth above. Additionally, Hatakeyama et al discloses that the dopant, i.e. recited second dopant, comprises 0.1 to 10 wt. % of the light emitting layer, within the recited range of 0.01 to 20 wt. %.

Regarding claim 8, the combined disclosures of Kawamura et al and Hatakeyama et al teach all the claim limitations as set forth above. Additionally, Kawamura et al discloses that the amount of the aromatic amine compound i.e. the recited first dopant, is from 1 to 10 mass %, based on the total of the host material and the dopant ([0170]). Hatakeyama et al discloses that the dopant comprises 0.1 to 10 wt. % of the light emitting layer. Thus, based on 0.1 to 10 parts of the dopant and 99.9 to 90 parts host compound disclosed by Kawamura et al, and 0.1001 to 11.1115 parts of the dopant disclosed by Hatakeyama et al. Thus, the ratio of the recited first 
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 9, the combined disclosures of Kawamura et al and Hatakeyama et al teach all the claim limitations as set forth above. As discussed above, Kawamura et al discloses the following compound:

    PNG
    media_image9.png
    383
    399
    media_image9.png
    Greyscale
,
corresponding to recited compound (1-63).

Regarding claim 10, the combined disclosures of Kawamura et al and Hatakeyama et al teach all the claim limitations as set forth above. As discussed above Hatakeyama et al discloses the following compound:

    PNG
    media_image4.png
    290
    482
    media_image4.png
    Greyscale
,
corresponding to recited Chemical Formula 2-1.

Claims 11 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 2009/0009101) in view of Kawamura et al (US 2012/0056165) and Hatakeyama et al (US 2015/0236274).

Regarding claim 11, Kang et al discloses the following electroluminescent device (Figure 4):

    PNG
    media_image10.png
    648
    797
    media_image10.png
    Greyscale
,

While the reference discloses that the first sub-stack emits blue light, the reference does not disclose that the light emitting layer in this sub-stack comprising a blue dopant material given by recited Chemical Formula 3.
Kawamura et al discloses an organic light emitting device comprising first and second electrodes, i.e. an anode and cathode, respectively, and a light emitting layer, i.e. an organic layer, disposed between the anode and cathode ([0173]). The light emitting layer comprises a host material and the following compound as a dopant, corresponding to recited Formula (3) ([0092] and [0170]-[0173]):

    PNG
    media_image2.png
    364
    388
    media_image2.png
    Greyscale
.
In the above compound for recited Formula (3), the recited integers k, l, m, and n are zero (0); the recited groups Ar2 and Ar4 are benzene, i.e. an 6 aryl group; the recited groups Ar1 and Ar3 are benzene substituted with a cyano (CN) group, i.e. C6 aryl, substituted with CN.
	Alternatively, the reference discloses the following compound corresponding to recited Formula (3) (Page 9):

    PNG
    media_image3.png
    383
    399
    media_image3.png
    Greyscale
.
In the above compound in recited Formula (3), the recited integers k, l, m, and n are zero (0); the recited groups Ar2 and Ar4 are benzene, i.e. an unsubstituted C6 aryl group; and the recited groups Ar1 and Ar3 are benzene substituted with a trifluoromethyl group (CF3) group, i.e. C6 aryl substituted with CF3.
Given that both Kang et al and Kawamura et al are drawn to organic light emitting devices comprising light emitting layers comprising dopant and host materials, and given that Kang et al does not explicitly prohibit other ingredients in the light emitting layer, in light of the particular advantages provided by the use and control of the blue dopant and host compound as taught by Kawamura et al, it would therefore have been obvious to one of ordinary skill in the art to include such dopants in the blue light emitting layer of the device disclosed by Kang et al with a reasonable expectation of success.

Hatakeyama et al discloses an organic light emitting device comprising first and second electrodes, i.e. an anode and cathode, respectively, and a light emitting layer, i.e. an organic layer, disposed between the anode and cathode ([0012], [0039], and [0117]). The light emitting layer comprises the following dopant compound corresponding to recited Formula 2 ([0119]-[0120] and Page 5 – 1-401):

    PNG
    media_image4.png
    290
    482
    media_image4.png
    Greyscale
.
In the above compound, the recited group Y is B; X1 and X2 are NR18, where R18 is benzene, an unsubstituted C6 aryl group; and the recited groups R11-R17 are H. The reference discloses that the use of the disclosed compound in and electroluminescent device yields an excellent electroluminescent element (Abstract, [0012], and [0045]).
Given that both Kang et al and Hatakeyama et al are drawn to organic light emitting devices comprising light emitting layers comprising dopant and host materials, and given that Kang et al does not explicitly prohibit other ingredients in the light emitting layer, in light of the particular advantages provided by the use and control of the blue dopant as taught by Hatakeyama et al, it would therefore have been obvious to one of ordinary skill in the art to 

Regarding claim 13, the combined disclosures of Kang, Kawamura et al, and Hatakeyama et al teach all the claim limitations as set forth above. As discussed above Hatakeyama et al discloses the compound, corresponding to recited Chemical Formula 4:

    PNG
    media_image4.png
    290
    482
    media_image4.png
    Greyscale
,
where the recited the recited groups X1 and X2 are NR18.

Regarding claim 14, the combined disclosures of Kang, Kawamura et al and Hatakeyama et al teach all the claim limitations as set forth above. Additionally, Kawamura et al discloses that the light emitting layer emits blue light and comprises the host given by the following formula ([0005], [0170] and [0105] – Formula (12)):

    PNG
    media_image5.png
    427
    629
    media_image5.png
    Greyscale
,
12 and Ar13 are H ([0106]); R101 to R108 are H or a C1-10 alkyl such as methyl and tert-butyl ([0082], [0094], and [0106]). Accordingly, it is clear that the blue light emitting sub-stack as disclosed by Kang comprises the host compound as recited in the present claims.
The instant claim recites the following host compounds: 2-methyl-9,10-di(2-naphthyl)anthracene (MADN) which has the following structure:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,
9,10-di-(2-naphthyl)anthracene (ADN) which has the following structure:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
,
and 2-tert-butyl-9,10-di(2-naphthyl)anthracene which has the following structure:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
.
Thus, while Kawamura et al does not disclose the identical anthracene compounds, the reference discloses isomers of the claimed anthracene compounds - compounds having the In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compounds disclosed in the present claims are but obvious variants of the compounds disclosed in Kawamura et al and thereby one of ordinary skill in the art would have arrived at the claimed invention. 

Regarding claim 15, the combined disclosures of Kang, Kawamura et al, and Hatakeyama et al teach all the claim limitations as set forth above. As discussed above Kang et al discloses the following device:

    PNG
    media_image10.png
    648
    797
    media_image10.png
    Greyscale
.


Regarding claim 16, the combined disclosures of Kang, Kawamura et al, and Hatakeyama et al teach all the claim limitations as set forth above. Additionally, Kawamura et al discloses that the amount of the aromatic amine compound i.e. the recited first dopant, is from 1 to 10 mass %, based on the total of the host material and the dopant ([0170]). Hatakeyama et al discloses that the dopant comprises 0.1 to 10 wt. % of the light emitting layer. Thus, based on 0.1 to 10 parts of the dopant and 99.9 to 90 parts host compound disclosed by Kawamura et al, and 0.1001 to 11.1115 parts of the dopant disclosed by Hatakeyama et al. Thus, the ratio of the recited first dopant to second dopant is [0.1 – 10] : [0.1001 – 11.1115], overlapping the recited range of [ 1-9] : [9 – 1].
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

1 to R4 in recited Formula (3) are H.

Regarding claim 18, the combined disclosures of Kang, Kawamura et al, and Hatakeyama et al teach all the claim limitations as set forth above. As discussed above, in the dopant compound disclosed by Kawamura et al, in recited Formula (3), Ar2 and Ar4 are phenyl, while Ar1 and Ar3 are phenyl substituted with a trifluoromethyl group (CF3) group.

Regarding claim 19, the combined disclosures of Kang, Kawamura et al, and Hatakeyama et al teach all the claim limitations as set forth above. As discussed above, in the dopant compound disclosed by Hatakeyama et al, in recited Formula (2), X1 and X2 are NR18, where R18 is an unsubstituted phenyl group.

Regarding claim 20, the combined disclosures of Kang, Kawamura et al, and Hatakeyama et al teach all the claim limitations as set forth above. As discussed above, Kawamura et al discloses the following compound:

    PNG
    media_image9.png
    383
    399
    media_image9.png
    Greyscale
,
corresponding to recited compound (1-63).

Regarding claim 21, the combined disclosures of Kang, Kawamura et al, and Hatakeyama et al teach all the claim limitations as set forth above. As discussed above Hatakeyama et al discloses the following compound:

    PNG
    media_image4.png
    290
    482
    media_image4.png
    Greyscale
,
corresponding to recited Chemical Formula 2-1.

Response to Arguments
Applicant's arguments filed 10/7/2021 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the claim objections and 35 U.S.C. 112 (b) rejections as set forth in the previous Office Action are hereby withdrawn. Furthermore, in light of the amendments to the claims, the 35 U.S.C. 103 rejection of the claims over Ito in view of Hatakeyama et al as set forth in the previous Office Action is hereby withdrawn.

Applicants argue that neither Kawamura nor Hatakeyama disclose a compound represented by Chemical Formula (3) and a compound represented by Chemical Formula (2) as the blue dopant material recited in independent claims 1 and 11. However, as set forth in the rejections above, Kawamura discloses light emitting layer comprises a host material and the following compound as a dopant, corresponding to recited Formula (3) ([0092] and [0170]-[0173]):

    PNG
    media_image2.png
    364
    388
    media_image2.png
    Greyscale
.
In the above compound for recited Formula (3). Furthermore, as discussed above, Hatakeyama et al discloses a light emitting layer comprises the following dopant compound corresponding to recited Formula 2 ([0119]-[0120] and Page 5 – 1-401):

    PNG
    media_image4.png
    290
    482
    media_image4.png
    Greyscale
.
Accordingly, Applicants’ arguments drawn to neither reference comprising the recited dopants is not understood. Clarification is requested.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767